The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: While the Court of Appeals has held that the court might relieve from certain accidents and mistakes causing delay in filing nominating certificates (Matter of Lauer v. Bd. of Elections, 262 N. Y. 416), and the same rule may apply to delay in filing declinations, the moving papers were insufficient *830to invoke the exercise of discretion in favor of respondent. Order reversed on the law, without costs, and motion denied, without costs. Lazansky, P. J., Young, Johnston and Taylor, JJ., concur.